Exhibit 10.35

AMENDMENT 6
Dated November 21, 2013
to
EQUIPMENT FINANCING AGREEMENT NO. 13379 (the “Agreement”)
dated December 12, 2011 between Buffalo Shredding and Recovery, LLC
(as “Borrower”) and First Niagara Leasing, Inc. (as “Lender”)

Effective this 21st day of November 2013, the parties hereto agree that the
payment terms as applicable to both Draw A and Draw B of the above referenced
Agreement are hereby amended and restated (as of Monthly Payment amount due
12/22/13) as follows:

Draw A (schedule #13379)

Number of Monthly Payments = 72 (as of Monthly Payment due 12/22/13)
Monthly Payment Amount = $106,465.18
First Monthly Payment due date = 12/22/13
Final Monthly Payment due date = 11/22/19
Rate of Interest = 4.77%

Draw B (schedule #14862)

Number of Monthly Payments = 72 (as of Monthly Payment due 12/22/13)
Monthly Payment Amount = $34,514.78
First Monthly Payment due date = 12/22/13
Final Monthly Payment due date = 11/22/19
Rate of Interest = 4.77%

All other terms and conditions of the Agreement shall remain unaltered. The
parties have caused this Amendment 6 to be executed by their duly authorized
representatives as of the date first set forth above.

      Lender: First Niagara Leasing, Inc.  
Borrower: Buffalo Shredding and Recovery,
LLC
By: Metalico New York, Inc., its sole Member
By: /s/ Edward Perkowski  
By: /s/ Eric W. Finlayson
   
 
Name:Edward Perkowski
Title:President  
Name:Eric W. Finlayson
Title:Vice President and Treasurer
Guarantor: Metalico, Inc.  
Guarantor: Metalico New York, Inc.
(formerly Metalico Syracuse, Inc.)
By: /s/ Eric W. Finlayson  
By: /s/ Eric W. Finlayson
   
 
Name: Eric W. Finlayson
Title: Senior Vice President and Treasurer  
Name: Eric W. Finlayson
Title: Vice President and Treasurer

